Citation Nr: 0414886	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-19 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from August 1970 to 
January 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

Under the provisions of the Veterans Claims Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate every claim for VA benefits.  See also, 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  As such, VA must 
ensure that all notice and development action required has 
been accomplished.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this regard, the Board notes that a December 2002 
letter attempted to comply with the provisions of the VCAA; 
however, it failed to specifically advise the veteran of what 
evidence was needed to establish entitlement to an increased 
rating.  Rather, the VCAA letter advised him of the criteria 
for establishing service connection for a disability.  VA 
must specifically advise the claimant what evidence is still 
necessary to substantiate his claim, what specific portion of 
that evidence he must personally secure, and what specific 
portion of that evidence VA will secure on his behalf.  
Finally, he must be told to submit all pertinent evidence in 
his possession.  38 U.S.C.A.§§ 5100, 5103; 38 C.F.R. § 3.159 
(2003).  As these steps have not been completed further 
development is required.

In addition, in a December 2002 letter, M. I. Savett, M.D., 
stated that the veteran had post-traumatic stress disorder 
(PTSD), and a panic disorder with agoraphobia.  Dr. Savett's 
December 2002 letter went on to state that the veteran's PTSD 
and angio-neurotic edema began in service, and that they 
warranted a 100 percent disability rating.  This letter, 
received in March 2003, assigned the veteran a GAF score of 
35.  It is noted, however, that an identical December 2002 
letter (same date, same doctor, same content), which was 
received in January 2003, assigned the veteran a GAF score of 
55.  The matter of the different GAF scores must be 
clarified.  

In light of the diagnostic conflict, the RO must also 
schedule the claimant for another VA examination to determine 
if he has developed an additional psychiatric disorder (e.g., 
PTSD), or, if another psychiatric disorder is directly 
related to service.  The examiner is to then address any 
disability that is connected to the service-related 
psychiatric conditions.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with the notice requirements 
as to what specific evidence VA will 
secure and what specific evidence the 
claimant must personally submit to 
substantiate the claim.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination, to include 
any determination that the provisions of 
the VCAA have been fulfilled without 
prejudice to the appellant.  See, e.g., 
the chronological duties set forth at 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 
3.159.

2.  The RO should take the appropriate 
steps to obtain and associate with the 
claims file all pertinent medical records 
dated since November 2001 not already 
associated with the claims file.  If the 
veteran identifies any additional medical 
documents which have not been obtained, 
or if the RO becomes aware of the 
existence of additional pertinent records 
dated since November 2001, to include VA 
records, the RO should ensure that all 
such records are obtained.  If, after 
making reasonable efforts, the RO cannot 
locate identified records, the RO must 
specifically document all attempts that 
were made to locate the records.  If 
government records cannot be located the 
RO must also indicate that further 
attempts to locate such records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action VA will take with respect to the 
claim.  The claimant must then be given 
an opportunity to respond, and secure the 
records himself. 

3.  The RO must contact Dr. Savett, and 
request that he provide all pertinent 
treatment records, if not already 
submitted, and requested that Dr. Savett 
provide an explanation as to the 
different GAF scores assigned on the 
December 2002 letters.

4.  Once all pertinent records have been 
obtained and associated with the claims 
file, the RO should schedule the veteran 
for a VA psychiatric examination to 
determine the severity of his anxiety 
reaction, as well as any other related 
psychiatric conditions.  The claims file 
must be provided to the examiner for 
his/her review.  The examiner is advised 
that all necessary special testing must 
be accomplished.

The psychiatrist, in accordance with 
the latest AMIE worksheets for 
evaluating psychiatric disorders, is 
to provide a detailed review of the 
veteran's history, current 
complaints, and the nature and 
extent of his psychiatric 
condition(s).  The examiner must 
specifically indicate whether it is 
at least as likely as not that the 
veteran has PTSD.  If so, the 
examiner must address whether it is 
at least as likely as not that PTSD 
is caused or aggravated by a 
service-connected condition, or is 
otherwise related to or caused by 
independently verified in-service 
trauma.  If the examiner determines 
that PTSD is not related to service 
or a service-connected condition, 
the examiner must distinguish the 
symptoms associated with the non 
service connected PTSD and the 
service-connected anxiety disorder.  
If the symptoms cannot be 
distinguished, the examiner must so 
state, and explain the reasons 
therefor.  The examiner must address 
the current psychiatric opinions of 
record, which indicate a link 
between PTSD and service, as well as 
the GAF scores assigned.  The 
examiner must address any difference 
in opinion with other examinations 
of record.  The examiner must 
address whether and how the 
claimant's service-related 
psychiatric disorder affects his 
ability to work.   The examiner must 
provide a clear explanation for each 
finding and opinion expressed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


